Vice Pr@akaiasRnsQtaySenkiSaGBMy Rocenren| Ofite Gilat 0162642 0NRaved. Of Hage | of 3

Menu | Q

Office of the Provost

NMSU > Office of the Provost > Vice President for Research Search and My Retirement

Vice President for Research Search and
My Retirement

By Daniel J. Howard | Published January 25, 2018

The research and creative activities enterprise at New Mexico State
University is large and complex. With more than $100 million in
research expenditures, NMSU is an important center for research
on water, sustainable agriculture, desertification, chile, cotton,
onion, alfalfa, emerging infectious diseases, cancer, health
disparities, symbiosis, bird behavior, neuroscience, nanomaterials,
software engineering, artificial intelligence, smart grids, the sun, the
Milky Way, engineering psychology, cognitive psychology,
borderland studies, race/ethnicity, early childhood development,
pedagogy, and Renaissance science, to name only a few. NMSU is

  

also a center for creative activities in studio art, performance art,

 

dance, and writing. These research and creative activities inform B A
Daniel Howard, Ph.D.

our teaching and our service and ensure that our students receive a Provost, NMSU

first-rate education from leading scholars who are at the forefront
of discovery.

In light of the importance of research at NMSU, and the challenges associated with funding the
research and creative activities enterprise, the hiring of a new Vice President for Research has real
significance for the university. Two candidates for the position have now visited campus; a third is
visiting today and two more interviews are scheduled over the course of the next two weeks. |
encourage everyone associated with scholarly activities to become acquainted with the five
candidates and attend an open forum, if possible. Your evaluations of the candidates wi

EXHIBIT

important role in the selection process.

  

https://provost.nmsu.edu/blog/2018/01/2 5/vice-president-for-research-search-and-my-retir...
Vice presine toi Reetars i cack ae FY Ren PSHE btkce of HEP Rast evt REZ Ob Soe 2 of 3

| hope everyone had a good holiday break, filled with the pleasure of spending time with family
and friends, and that you have been able to begin the spring 2018 semester with recharged
batteries and renewed enthusiasm. The holiday season provided me with much needed down
time and time for reflection. After long discussions with my wife, Jenifer, | have decided to retire
this summer, probably on August 1. The past five years have been rewarding and | am proud of
the work that | have done with Chancellor Carruthers and all of you, capped by a very successful
HLC review team visit this November. Serving as Provost of New Mexico State University has been
the highlight of my professional life, and | am grateful to everyone at NMSU for your dedication to
this institution and its students. | look forward to making the next six or seven months as
productive as possible, and to advancing the mission of the university while in retirement.

With all best wishes,

 

This entry was posted in Provost's Post. Bookmark the permalink. Follow any comments here
with the RSS feed for this post. Both comments and trackbacks are currently closed.

« Activity Report for Week of January 13 - Activity Report for Week of January 20 -
January 19 January 26 »
Features

NEW - Procedural Change regarding replacing Department Heads and Associate Deans

Provost Carol Parker

Advising Information

Meta Majors at NMSU
Syllabus Resources

General Education Taskforce

https://provost.nmsu.edu/blog/2018/01/25/vice-president-for-research-search-and-my-retir... 9/10/2019
Vice Président fisResQ0s7SeKiSaGBMy Raticemreent OFfite Sila 0162442 0NRayeS of Bage 3 of 3

New Mexico Statewide General Education
NMSU Phonebook

Academic Calendar

NMSU is a Hispanic-serving Institution

Mailing Address

Office of the Provost

MSC 3445

New Mexico State University
P.O, Box 30001

Las Cruces, NM 88003-8001

Contact Us

Phone: (575) 646-2594
Location: Guthrie Hall 109 (Campus Map)

Contact Form

Scheduling Inquiries

For questions regarding the Provost's schedule, contact Loretta Campolla-Ybarra
via email or at (575) 646-2594,

© 2016 New Mexico State University - Board of Regents

https://provost.nmsu.edu/blog/2018/01/25/vice-president-for-research-search-and-my-retir... 9/10/2019
st
=
oO
+
®
o)
©
oO
Oo
N
ret
Tt
N
een
a
oO
TO
2
ie
ce
©)
+
_
cS
®
=
a}
oO
oO
a)
ao
.
YY)
~
a
©
ye
©
oO
oO
>
Ge
co
a

fase 2

 

  

yo sabe ung do} 0} y9eg

   

LISIHXS

“dex ‘ ee s6umes

awWEUIIN jo ‘aweU® “dido) e sayUa

@ Tl > © UONeSISAUO? MAI,

Szmaipmylajwoo sepimy sid “auoauos ye yous

2 aye} 0} Buem (Aauen Aqiod) uew eniiw & aq UAE Ing 3NYL LON
SJOYIO Z DUE UBIKSUUMELIEI® UOSsHE;QUIAESIG® o1 GurAjday

hensjy apes On@

1 ny nesing UPA Ue

 

@ tl » © UOTESIAUCD MAI,

‘key uag jsuoay, Adesidsuog

jeoIpey woy ABMe jes ayeues Siu} ulm pue dn wee} $39] ‘UIARD JG
SJBUIO Z PUIZ URIKSLUAALALI® uoswe[Quiaesiq® o1 Gui

 

LuOMEdDS
Sinty o

oe
g
i,

@ tl > . UONESISAUOD MaIA

FOSXLeSAPO/wosuepimy sid
funooYs apy B ued ysnf quay enw oui ul SAog sae Big

SJBUIO Z PLE UBIKSLUMBUBII® uoswe[QuiAesig® o1 Bu!

 

femy apes ioN®
z ony neeing ueA ue

 

eee & ~~

UBDIX3y ASN 34 elueg Fay

 

MO} AfewuaNxXe sue winjAse Huruleygo Jo saqueys j9u] ‘suoseas 2yIIeds JO) soujUNOD
Woy Jey} Ul p3aindasied useq an.Aey] avoid Ue? ASU) SSauN TeU) MOUY 1,UOp AUBYy

Ayiyenb jou [jim sapsog ye suayaas-uinjAse Jsow

6102 Say it -

“MAU [BIO|/SMAU/WOD UR IXAWMeUdJeIURS 109]4 jodWU# JeISSOpayely

uainpney aie sased winjAse Jepsog WeyyNos Jsow Jey) Supe MOU DENSI]

uo dn jyGnolg ueinjAesusq@® saissop wsueibejd ayey oui uM payeisosse jossajoid
OSINN JauWlos 2 JaAmeE] WuNjASe ISIYe] |eIPes ay) ‘UBIXaWUMsSLaLD) 0} Buipsozoy

 

pe ARON
eG

 

dnubig uifeoy ©

 

 

    

 

 
